IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 96-60491
                          Conference Calendar



CARL FLOWERS,

                                           Plaintiff-Appellant,


versus

DAVID M. BRYANT et al.,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 2:94CV159-B-B
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Carl Flowers, Mississippi state prisoner #82520, appeals

from the denial of his motion for appointment of counsel in his

42 U.S.C. § 1983 civil rights complaint.    He has filed a motion

for leave to proceed in forma pauperis (IFP) on appeal.      The

motion for leave to appeal IFP is GRANTED.      Because Flowers has

no funds in his prison trust-fund account, no initial partial

filing fee is required.     See 28 U.S.C. § 1915(b)(4).   Flowers

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-60491
                                - 2 -

shall make monthly payments of twenty percent of the preceding

month’s income credited to his account.     See 28 U.S.C.

§ 1915(b)(2).    The agency having custody of Flowers is directed

to forward payments from his prisoner account to the clerk of the

district court each time the amount in his account exceeds $10

until the filing fee of $105 is paid.      See id.

     The district court did not abuse its discretion in denying

Flowers’ motion for appointment of counsel.      See Jackson v.

Dallas Police Dep't, 811 F.2d 260, 261 (5th Cir. 1986).

     AFFIRMED.